Exhibit 10.1

GUARANTY AND SUPPORT AGREEMENT

This Guaranty and Support Agreement (this “Agreement”), dated as of January 3,
2017 (the “Effective Date”), is made between Magellan Petroleum Corporation, a
Delaware corporation (“Magellan”), and Total Delaware, Inc., a Delaware
corporation (“Purchaser”).

RECITALS:

WHEREAS, Tellurian Investments Inc. (“Tellurian”), Magellan, and a wholly-owned
subsidiary of Magellan (“Merger Sub”) are parties to that certain Merger
Agreement dated as of August 2, 2016, as amended on November 23, 2016 (as
further amended, restated, supplemented and/or otherwise modified from time to
time, the “Magellan Merger Agreement”), pursuant to which, at the closing (the
“Merger Closing”) of the transactions contemplated by the Magellan Merger
Agreement, Tellurian would merge with Merger Sub and the holders of shares of
Tellurian common stock would be issued shares of Magellan common stock;

WHEREAS, prior to the execution hereof, Tellurian and Purchaser have entered
into that certain Common Stock Purchase Agreement attached hereto as Exhibit A
(the “Tellurian Purchase Agreement”), pursuant to which Purchaser is purchasing
35,384,615 shares of common stock, par value $0.01 per share, of Tellurian
(“Tellurian Common Stock”), which shares will be issued pursuant to and have
terms set forth in the Amended and Restated Certificate of Incorporation of
Tellurian;

WHEREAS, as a condition to Purchaser entering into the Tellurian Purchase
Agreement, Purchaser requires that Magellan enter into this Agreement; and

WHEREAS, if the Merger Closing occurs, (i) the investment by Purchaser in
Tellurian pursuant to the Tellurian Purchase Agreement will directly and
indirectly benefit Magellan, and thus (ii) the execution, delivery and
performance of this Agreement will be necessary and convenient to the conduct,
promotion and attainment of the business of Magellan.

AGREEMENT:

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Certain Defined Terms. Certain defined terms are set forth in Section 8.

2. Guaranty and Support. From and after the date of the Merger Closing, Magellan
hereby unconditionally and irrevocably (a) guarantees the performance by
Tellurian of Tellurian’s obligations to holders of Tellurian Common Stock under
the Tellurian Purchase Agreement and (b) agrees to perform all obligations of
Magellan that Tellurian is obligated to cause Magellan to perform thereunder;
provided, however, that Magellan shall have no obligation under this Section 2
before the Merger Closing has occurred.

3. Termination. This Agreement shall automatically terminate if (a) the Magellan
Merger Agreement has been terminated and (b) the Merger Closing has not
occurred.



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants of Magellan. As of the date of this
Agreement, Magellan represents, warrants and, as applicable, covenants to
Purchaser that:

(a) Magellan is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to be so licensed, qualified or in good
standing in any jurisdiction other than Delaware could not reasonably be
expected to materially and adversely affect Magellan. Magellan and its
subsidiaries have the requisite corporate or entity power and authority to own
and hold their properties and to carry on their business as now conducted and as
proposed to be conducted, and Magellan has the requisite corporate power and
authority to execute, deliver and perform this Agreement.

(b) Magellan’s execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby will not (i) result in a violation of Magellan’s Certificate of
Incorporation (as amended, the “Charter”), Magellan’s Bylaws (as amended, the
“Bylaws”) or any other organizational document of Magellan or any of its
subsidiaries, (ii) result in a violation of any applicable Law, any rule or
regulation of any self-regulatory organization or other nongovernmental
regulatory authority, or any material order, injunction, judgment or decree of
any Governmental Authority, (iii) conflict with, result in a breach of, or
constitute (or, with due notice or lapse of time or both, constitute) a default
under, or give rise to any right of termination, acceleration or cancellation
under, any material indenture, agreement, contract, license, arrangement,
understanding, evidence of indebtedness, note, lease or other instrument to
which Magellan, any of its subsidiaries or any of their respective properties or
assets is bound, (iv) result in the creation or imposition of any material Lien
upon Magellan, any of its subsidiaries or any of their material properties or
assets or (v) require any consent, approval, notification, waiver or other
similar action from any third party. No provision of this Agreement violates,
conflicts with, results in a breach of or constitutes (or, with due notice or
lapse of time or both, would constitute) a default by any other party under any
material indenture, agreement, contract, license, arrangement, understanding,
evidence of indebtedness, note, lease or other instrument to which Magellan or
any of its subsidiaries is a party.

(c) All representations and warranties of Magellan set forth in the Magellan
Merger Agreement are, subject to disclosures made in the disclosure schedules,
true and correct in all material respects and there has been no material breach
or default thereof (or with due notice or lapse of time or both, no occurrence
that would constitute a material breach or default thereof).

(d) True, correct, and complete copies of the Charter, the Bylaws and the other
organizational documents of Magellan have been provided to Purchaser. All such
organizational documents have been duly adopted, duly authorized, executed and
delivered by the parties thereto and are valid and legally binding agreements of
Magellan, enforceable against Magellan in accordance with their respective terms
except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application related to the
enforcement of creditors’ rights generally and general principles of equity.

 

2



--------------------------------------------------------------------------------

(e) Subject to the accuracy of Purchaser’s representations and warranties set
forth in the Tellurian Purchase Agreement at all relevant times, no registration
or filing with, or consent or approval of or other action by, any Governmental
Authority or any third party is or will be necessary for Magellan’s valid
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, other than those (i) which have previously
been obtained or made, (ii) required by the Securities and Exchange Commission
in connection with Magellan’s obligations under the Registration Rights
Agreement to be entered into in accordance with Section 22 hereof or
(iii) required under the state securities or “Blue Sky” Laws, which will be
obtained or made, and will be effective within the time periods required by law.

(f) All corporate action required to be taken by Magellan or any of its
shareholders for execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby have been validly taken other than the
vote of Magellan’s shareholders to approve the transactions contemplated by the
Magellan Merger Agreement. This Agreement has been duly executed and delivered
by Magellan and constitutes the legal, valid and binding obligation of Magellan,
enforceable against Magellan in accordance with its terms, except to the extent
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws of general application related to the enforcement of creditors’
rights generally and general principles of equity.

(g) Magellan’s authorized capital stock consists of (i) 50,000,000 shares of
preferred stock, par value $0.01 per share (“Magellan Preferred Stock”), of
which 5,467,851 shares have been designated Series B convertible preferred
stock, and (ii) 300,000,000 shares of common stock, par value $0.01 per share
(“Magellan Common Stock”). On the date hereof, 5,879,610 shares of Magellan
Common Stock and zero shares of Magellan Preferred Stock were issued and
outstanding.

(h) All of the outstanding shares of Magellan Common Stock have been duly
authorized, are validly issued, fully paid, and nonassessable, and have been
issued in compliance with all applicable laws, rules and regulations, and are
not subject to any preemptive rights. There are no preemptive rights to purchase
any securities of Magellan or any of its subsidiaries. Except (i) for 90,350
shares of Magellan Common Stock issuable to the former owners of the membership
interests in Nautilus Technical Group LLC and Eastern Rider LLC pursuant to the
purchase and sale agreement, effective as of September 30, 2016, by and among
Magellan and the former owners of the membership interests in Nautilus Technical
Group LLC and Eastern Rider LLC and (ii) as set forth in Section 3.2 of the
Magellan Merger Agreement and the corresponding disclosure schedule, there are
no outstanding options, warrants or other rights to purchase, agreements or
other obligations to issue, or rights to convert any obligations into or
exchange any securities for, shares of Magellan Common Stock, Magellan Preferred
Stock or other securities of Magellan or any of its subsidiaries.

(i) Except as described in the Charter or imposed by applicable law, there are
no restrictions upon the voting or transfer of, any equity interests of
Magellan. Magellan will not grant (other than as disclosed in Section 4(h) of
the Company Disclosure Schedule to the Tellurian Purchase Agreement) any
registration rights to any Person that would provide such Person priority over
Purchaser’s rights with respect to any “Piggyback Registration” (as such term or
a similar term is defined in the Registration Rights Agreement to be entered
into in accordance with Section 22 hereof).

 

3



--------------------------------------------------------------------------------

(j) Neither Magellan nor any of its subsidiaries is an “investment company” or
an entity “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended. Magellan is not a “shell
company” as such term is defined in Rule 405 promulgated under the Securities
Act, and, following the consummation of the transactions contemplated by the
Magellan Merger Agreement, the surviving company will not be subject to the
provisions of Rule 144(i) promulgated under the Securities Act.

(k) Magellan and, to Magellan’s knowledge, Magellan’s directors and officers, in
their capacities as such, are in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

(l) Neither Magellan nor any of its subsidiaries has, directly or indirectly,
(i) made or authorized any contribution, payment or gift of funds or property to
any official, employee or agent of any Governmental Authority of any
jurisdiction or (ii) made any contribution to any candidate for public office,
in either case, where either the payment or the purpose of such contribution,
payment or gift was, is or would be prohibited under any applicable
Anti-Corruption Laws (as defined below) of any relevant jurisdiction covering a
similar subject matter as in effect on or prior to the Effective Date applicable
to Magellan and its subsidiaries and their respective operations. Magellan has
instituted and maintained policies and procedures designed to ensure compliance
with such Laws.

(m) None of Magellan, any of its subsidiaries or, to Magellan’s knowledge, any
of its affiliates, nor, to Magellan’s knowledge, any of their respective
directors, officers, employees, agents or other representatives, or anyone
acting on behalf of any of the foregoing, is aware of or has taken any action,
directly or indirectly, that would result in a violation of the Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 or any analogous anticorruption
Laws applicable to Magellan, any of its subsidiaries or any of its affiliates,
as applicable (collectively, “Anti-Corruption Laws”), including offering,
paying, promising to pay or authorizing the payment of money or anything of
value to a foreign governmental official or any other Person while knowing or
having a reasonable belief that all or some portion of it would be given to a
foreign governmental official and used for the purpose of (i) influencing any
act or decision of a foreign governmental official or other Person, including a
decision to fail to perform official functions, (ii) inducing any foreign
governmental official or other Person to do or omit to do any act in violation
of the lawful duty of such official, (iii) securing any improper advantage, or
(iv) inducing any foreign governmental official to use influence with any
Governmental Authority in order to affect any act or decision of such
Governmental Authority, in order to assist Magellan, any of its subsidiaries or
any of its affiliates in obtaining or retaining business with, or directing
business to, any Person, in each case, in violation of any applicable
Anti-Corruption Laws.

(n) No proceeding by or before any Governmental Authority involving Magellan,
any of its subsidiaries or any of its affiliates, or, to Magellan’s knowledge,
any of their respective directors, officers, employees, or agents, or anyone
acting on behalf of the foregoing, with respect to any applicable
Anti-Corruption Laws is pending or, to Magellan’s knowledge,

 

4



--------------------------------------------------------------------------------

threatened. No civil or criminal penalties have been imposed on Magellan, any of
its subsidiaries or any of its affiliates with respect to violations of any
applicable Anti-Corruption Law, nor have any disclosures been submitted to any
Governmental Authority with respect to violations of the Anti-Corruption Laws.

(o) The operations of Magellan and its subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any Governmental Authority (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any
Governmental Authority or any arbitrator involving Magellan or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to
Magellan’s knowledge, threatened.

(p) To Magellan’s knowledge, there are no material impediments (other than
approval by Tellurian’s shareholders and Magellan’s shareholders and resolving
all outstanding comments from the SEC with respect to the Registration Statement
on Form S-4 filed in connection with the Magellan Merger Agreement) to the
consummation of the transactions contemplated by the Magellan Merger Agreement.
In Magellan’s reasonable belief, the outstanding comments from the SEC with
respect to the Registration Statement are not material in nature and neither
those comments nor the other conditions precedent set forth in the Magellan
Merger Agreement (other than the respective shareholder votes) are expected to
materially impede or impact the transactions contemplated by the Magellan Merger
Agreement.

(q) Magellan shall use its commercially reasonable efforts to expeditiously
consummate the transactions contemplated by the Magellan Merger Agreement.

5. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Magellan that all of Purchaser’s representations and warranties
contained within Section 4 of the Tellurian Purchase Agreement are true and
correct.

6. Indemnification.

(a) All representations, warranties, covenants and agreements contained herein
and all related rights to indemnification shall survive the consummation of the
transactions contemplated hereby.

(b) Subject to the other terms and conditions of this Section 6, Magellan shall
defend, indemnify and hold harmless Purchaser, its affiliates and their
respective stockholders, directors, officers and employees from and against all
claims, judgments, damages, liabilities, settlements, losses, costs and
expenses, including attorneys’ fees and disbursements, arising from or relating
to (i) any inaccuracy in or breach of any of the representations or warranties
of Magellan contained in this Agreement or any document to be delivered
hereunder or (ii) any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Magellan pursuant to this Agreement or any
document to be delivered hereunder.

(c) Subject to the other terms and conditions of this Section 6, Purchaser shall
defend, indemnify and hold harmless Magellan, its affiliates and their
respective stockholders, directors,

 

5



--------------------------------------------------------------------------------

officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to (i) any inaccuracy in or breach
of any of the representations or warranties of Purchaser contained in this
Agreement or any document to be delivered hereunder or (ii) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by
Purchaser pursuant to this Agreement or any document to be delivered hereunder.

(d) Whenever any claim shall arise for indemnification hereunder, the party
entitled to indemnification (the “Indemnified Party”) shall promptly provide
written notice of such claim to the other party (the “Indemnifying Party”), but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Any such notice shall state the nature and the basis of such claim to
the extent then known. In connection with any claim giving rise to indemnity
hereunder resulting from or arising out of any claim, action, suit, proceeding
or governmental investigation by a Person who is not a party to this Agreement,
the Indemnifying Party, at its sole cost and expense and upon written notice to
the Indemnified Party, may assume the defense of any such claim, action, suit,
proceeding or governmental investigation with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such claim, action, suit, proceeding or governmental
investigation, with its counsel and at its own cost and expense. If the
Indemnifying Party does not assume the defense of any such claim, action, suit,
proceeding or governmental investigation, the Indemnified Party may, but shall
not be obligated to, defend against such claim, action, suit, proceeding or
governmental investigation in such manner as it may deem appropriate, including
settling such claim, action, suit, proceeding or governmental investigation,
after giving notice of it to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate and no action taken by the Indemnified
Party in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom. The Indemnifying Party shall not
settle any claim, action, suit, proceeding or governmental investigation without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

7. Public Announcements. Unless otherwise required by applicable Law or stock
exchange requirements (based upon the reasonable advice of counsel), no party to
this Agreement shall make any public announcements in respect of this Agreement
or the transactions contemplated hereby or described herein or otherwise
communicate with any news media without the prior written consent of the other
party, and the parties shall cooperate as to the timing and contents of any such
announcement.

8. Certain Defined Terms. The following capitalized terms shall have the
following definitions for purposes of this Agreement:

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

6



--------------------------------------------------------------------------------

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment or other similar encumbrance.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits attached hereto, and not to any particular provision of this Agreement.
All references herein to Sections and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Sections of
this Agreement, and the Exhibits attached hereto, and all such Exhibits attached
hereto are hereby incorporated herein and made a part hereof for all purposes.
All personal pronouns used in this Agreement, whether used in the masculine,
feminine, or neuter gender, shall include all other genders, and the singular
shall include the plural and vice versa. The terms “include,” “includes,”
“including” or words of like import shall be deemed to be followed by the words
“without limitation.”

9. Waiver, Amendment. Neither this Agreement nor any provision hereof shall be
modified, waived, changed, discharged or terminated except by an instrument in
writing, signed by both parties (in the case of a modification) or, in all other
cases, the party against whom any waiver, change, discharge or termination is
sought.

10. Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party.

11. Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

12. Submission to Jurisdiction. With respect to any suit, action or proceeding
arising out of or relating to this Agreement (“Proceedings”), each party hereto
irrevocably submits to the jurisdiction of the federal or state courts located
in Harris County, Texas, which submission shall be exclusive unless none of such
courts has lawful jurisdiction over such Proceedings.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

7



--------------------------------------------------------------------------------

14. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

16. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid to the following addresses (or such other address as either party shall
have specified by notice in writing to the other):

 

If to Magellan:   

Magellan Petroleum Corporation

1775 Sherman Street, Suite 1950

Denver, Colorado 80203

Attn: Antoine Lafargue

E-mail: alafargue@magellanpetroleum.com

If to Purchaser:   

TOTAL Delaware, Inc.

1201 Louisiana Street, Suite 1800

Houston, Texas 77002

Attn: General Counsel

Elizabeth.matthews@total.com

with a copy (which shall not constitute notice) to:   

TOTAL Delaware, Inc.

c/o Total SA – Gas, Power & Renewables

2 place Jean Miller

92078 Paris La Defense Cedex

Attn: Isabelle Salhorgne

E-mail: isabelle.salhorgne@total.com

 

and

 

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attn: Glen J. Hettinger

E-mail: glen.hettinger@nortonrosefulbright.com

17. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than Magellan and
Purchaser, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

18. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

8



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
in this Agreement with respect to the rights granted by Magellan or any of its
affiliates or Purchaser or any of its affiliates. This Agreement supersedes all
prior agreements and understandings among the parties with respect to such
subject matter.

20. No Recourse Against Others. All claims, obligations, liabilities or causes
of action (whether in contract or in tort, in law or in equity, or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with or relate in any manner to this Agreement or the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement), may be made only against (and are expressly limited to)
Magellan and Purchaser and any other Person expressly party thereto. No Person
other than the Persons expressly party thereto, including no member, partner,
stockholder, affiliate or representative thereof, nor any member, partner,
stockholder, affiliate or representative of any of the foregoing, shall have any
liability (whether in contract or in tort, in law or in equity, or granted by
statute) for any claims, causes of action, obligations or liabilities arising
under, out of, in connection with or related in any manner to this Agreement or
based on, in respect of or by reason of this Agreement or their negotiation,
execution, performance or breach; and, to the maximum extent permitted by Law,
each of Magellan and its subsidiaries hereby waives and releases all such
liabilities, claims, causes of action and obligations against any such third
Person.

21. Transaction Expenses. Magellan and Purchaser will each pay for their own
transaction expenses related to this Agreement.

22. Certain Magellan Agreements. If the transactions contemplated by the
Magellan Merger Agreement have closed, then promptly after such closing,
Magellan shall execute and deliver (and Purchaser will execute and deliver) (i)
a customary Registration Rights Agreement that includes, among other provisions,
the terms set forth in Exhibit B, and (ii) a customary Preemptive Rights
Agreement with the terms set forth in Exhibit C.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MAGELLAN PETROLEUM CORPORATION By:  

/s/ Antoine Lafargue

Name:   Antoine Lafargue Title:   Chief Executive Officer TOTAL DELAWARE, INC.
By:  

/s/ Christophe Gerondeau

Name:   Christophe Gerondeau Title:   President

[Signature Page to Guaranty and Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Common Stock Purchase Agreement

[see attached]



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

THE COMMON SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF SUCH SECURITIES DESCRIBED HEREIN.

This Common Stock Purchase Agreement (this “Agreement”) is dated as of
December 19, 2016 (the “Effective Date”) and is between Tellurian Investments
Inc., a Delaware corporation (the “Company”), and Total Delaware, Inc., a
Delaware corporation (“Purchaser”).

1. Certain Defined Terms. Certain defined terms are set forth in Section 22.

2. The Transaction.

(a) Securities Purchase. Subject to the terms and conditions of this Agreement,
Purchaser hereby agrees to purchase, and the Company hereby agrees to issue and
sell to Purchaser, 35,384,615 shares of Common Stock of the Company (the
“Purchased Shares”) at the purchase price of $5.85 per share. Purchaser
understands that the offering and sale of the Purchased Shares is being made by
the Company without registration of the Purchased Shares under the Securities
Act or any securities law of any state of the United States or of any other
jurisdiction, and is being made by the Company in reliance on the
representations and warranties made in this Agreement by Purchaser. It is
understood that, upon the closing of the transactions contemplated by the
Magellan Merger Agreement, each Purchased Share would be exchanged for 1.3
shares of Magellan Common Stock pursuant to the terms of the Magellan Merger
Agreement.

(b) Closing.

(i) Payment. Payment for the Purchased Shares shall be made by Purchaser via
wire transfer of immediately available funds to an account provided by the
Company.

(ii) Closing. Subject to the terms and conditions hereof, the closing of the
purchase of the Purchased Shares (the “Closing”) will take place at 10:00 a.m.
Houston, Texas time on January 3, 2017 (the “Closing Date”) at the Houston,
Texas offices of Akin, Gump, Strauss, Hauer & Feld LLP, or such other time and
place as the parties hereto shall agree.

(iii) Purchaser Closing Deliverables. At the Closing, in addition to the payment
for the Purchased Shares provided for in Section 2(b)(i) above, the Purchaser
will deliver to the Company:

(A) a copy of the Magellan Guaranty duly executed by the Purchaser;



--------------------------------------------------------------------------------

(B) a copy of the Voting Agreement duly executed by the Purchaser; and

(C) a pre-emptive rights agreement in customary form reflecting the terms set
forth in Exhibit C, duly executed by the Purchaser.

(iv) Company Closing Deliverables. At the Closing, the Company will deliver (or
cause to be delivered) to the Purchaser:

(A) evidence reasonably satisfactory to Purchaser that the Company has made
appropriate book entry notation reflecting the issuance of, and good and
marketable title to, the Purchased Shares or a certificate representing the
Purchased Shares to Purchaser, including, in either case, an appropriate
notation or legend referring to the fact that the Purchased Shares were sold in
reliance upon an exemption from registration under the Securities Act;

(B) a copy of the Magellan Guaranty duly executed by Magellan Petroleum;

(C) a copy of the Voting Agreement duly executed by each of the Key
Stockholders, Magellan Petroleum and the Company; and

(D) a pre-emptive rights agreement in customary form reflecting the terms set
forth in Exhibit C, duly executed by the Company.

3. Representations, Warranties and Covenants of the Company. As of the date of
this Agreement, the Company represents, warrants and, as applicable, covenants
to Purchaser that:

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware and is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the business transacted by it or the
character of the properties owned or leased by it requires such licensing or
qualification, except where the failure to be so licensed, qualified or in good
standing in any jurisdiction other than Delaware could not reasonably be
expected to materially and adversely affect the Company. The Company and its
subsidiaries have the requisite corporate power and authority to own and hold
their properties and to carry on their business as now conducted and as proposed
to be conducted, to execute, deliver and perform the Transaction Documents to
which they are a party, and to issue, sell and deliver the Purchased Shares.

 

13



--------------------------------------------------------------------------------

(b) The Company’s execution and delivery of the Transaction Documents and
performance of its obligations hereunder and thereunder, the consummation of the
transactions contemplated hereby, the issuance, sale and delivery of the
Purchased Shares, and the application of the proceeds thereof will not
(i) result in a violation of the Company’s Amended and Restated Certificate of
Incorporation (as amended, the “Charter”), the Company’s Bylaws (as amended, the
“Bylaws”) or any other organizational document of the Company or any of its
subsidiaries, (ii) result in a violation of any applicable Law, any rule or
regulation of any self-regulatory organization or other nongovernmental
regulatory authority, or any material order, injunction, judgment or decree of
any Governmental Authority, (iii) conflict with, result in a breach of, or
constitute (or, with due notice or lapse of time or both, constitute) a default
under, or give rise to any right of termination, acceleration or cancellation
under, any material indenture, agreement, contract, license, arrangement,
understanding, evidence of indebtedness, note, lease or other instrument to
which the Company, any of its subsidiaries or any of their respective properties
or assets is bound, (iv) result in the creation or imposition of any material
Lien upon the Company, any of its subsidiaries or any of their material
properties or assets or (v) require any consent, approval, notification, waiver
or other similar action from any third party. No provision of the Transaction
Documents violates, conflicts with, results in a breach of or constitutes (or,
with due notice or lapse of time or both, would constitute) a default by any
other party under any material indenture, agreement, contract, license,
arrangement, understanding, evidence of indebtedness, note, lease or other
instrument to which the Company or any of its subsidiaries is a party.

(c) Section 3(c) of the Company Disclosure Schedule sets forth a true and
complete list of each of the Company’s subsidiaries and each such subsidiary’s
jurisdiction of incorporation or organization. Each subsidiary of the Company is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and is duly licensed or qualified to transact
business as a foreign corporation and is in good standing in each jurisdiction
in which the nature of the business transacted by it or the character of the
properties owned or leased by it requires such licensing or qualification,
except where the failure to be so licensed, qualified or in good standing in any
jurisdiction other than its jurisdiction of organization could not reasonably be
expected to materially and adversely affect such subsidiary. The Company,
directly or indirectly, owns 100% of the equity interests of each subsidiary of
the Company, free and clear of all Liens.

(d) True, correct and complete copies of the Charter, the Bylaws and the other
organizational documents of the Company and its subsidiaries are attached to
Section 3(d)(i) of the Company Disclosure Schedule. All such organizational
documents have

 

14



--------------------------------------------------------------------------------

been duly authorized, executed and delivered by the parties thereto and are
valid and legally binding agreements of the Company and its affiliates,
enforceable against such Person in accordance with their respective terms except
to the extent limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application related to the enforcement of
creditors’ rights generally and general principles of equity. Other than as set
forth in Section 3(d)(ii) of the Company Disclosure Schedule, the Company has
not, and to its knowledge no stockholder of the Company has, entered into a
stockholders agreement, voting agreement or similar agreement or arrangement
with respect to the stock of the Company or any securities or other instruments
into which the stock of the Company will be converted or exchanged.

(e) Subject to the accuracy of Purchaser’s representations and warranties set
forth in Section 4, no registration or filing with, or consent or approval of or
other action by, any Governmental Authority or any third party is or will be
necessary for the Company’s valid execution, delivery and performance of the
Transaction Documents, the consummation of the transactions contemplated hereby
or thereby or the issuance, sale and delivery of the Purchased Shares, other
than those (i) which have previously been obtained or made or (ii) required
under the state securities or “Blue Sky” Laws, which will be obtained or made,
and will be effective within the time periods required by law. Subject to the
accuracy of Purchaser’s representations and warranties set forth in Section 4,
the issuance, sale and delivery of the Purchased Shares to Purchaser pursuant to
this Agreement is exempt from the registration requirements of the Securities
Act, and neither the Company nor, to the Company’s knowledge, any Person acting
on its behalf, has taken nor will take any action hereafter that would cause the
loss of such exemption.

(f) All corporate action required to be taken by the Company or any of its
shareholders for the authorization, issuance, sale and delivery of the Purchased
Shares, the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby shall have been
validly taken. Each of the Transaction Documents has been duly executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except to the extent limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application related to the
enforcement of creditors’ rights generally and general principles of equity.

(g) The Company has authorized capital stock totaling 205,467,851 shares, which
consists of 5,467,851 shares of Preferred Stock, par value $0.001 per share
(“Preferred Stock”), all of which shares of Preferred Stock have been designated
Series A Preferred Stock, and 200,000,000 shares of Common Stock, par value
$0.001 per share (“Common Stock”). Immediately prior to the execution and
delivery of this Agreement, 109,609,000 shares of Common Stock and 5,467,851
shares of Series A Preferred Stock were issued and outstanding.

 

15



--------------------------------------------------------------------------------

(h) All of the outstanding shares of Common Stock have been duly authorized, are
validly issued, fully paid, and nonassessable, and have been issued in
compliance with all applicable laws, rules and regulations, and are not subject
to any preemptive rights. There are no preemptive rights to purchase any
securities of the Company or any of its subsidiaries. Except as set forth
in Section 3(h) of the Company Disclosure Schedule, there are no outstanding
options, warrants or other rights to purchase, agreements or other obligations
to issue, or rights to convert any obligations into or exchange any securities
for, shares of Common Stock or other securities of the Company or any of its
subsidiaries.

(i) The Purchased Shares have been duly authorized and, when issued in
accordance with this Agreement, will be duly and validly issued, fully paid and
nonassessable shares of Common Stock and will be free and clear of all Liens,
other than Liens that were created by Purchaser and restrictions on transfer
imposed by this Agreement, the Securities Act and applicable state securities
laws. None of the issuance, sale or delivery of the Purchased Shares is subject
to any preemptive or other purchase right of the Company’s stockholders or to
any right of first refusal or other right in favor of any Person. The
consummation of the transactions contemplated hereby will not result in any
anti-dilution adjustment or other similar adjustment to any of the Company’s
outstanding securities. Any Person with any right (other than Purchaser) to
purchase securities of the Company, which right would be triggered as a result
of the transactions contemplated by the Transaction Documents, has waived such
rights. Except as set forth in Section 3(i) of the Company Disclosure Schedule,
no Person has any preemptive or similar rights with regard to the Company’s
securities.

(j) Except as described in the Charter, there are no restrictions upon the
voting or transfer of, any equity interests of the Company. Except for such
rights that have been waived, the offering and sale of the Purchased Shares as
contemplated by this Agreement does not give rise to any rights for or relating
to the registration of any equity interests of the Company.

(k) Neither the Company nor any of its subsidiaries is, and immediately after
the sale of the Purchased Shares hereunder and the application of the net
proceeds from such sale none of the Company nor any of its subsidiaries will be,
an “investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended. Other
than the GE Registration Rights Agreement, the Company has not entered into any
agreements or arrangements regarding the registration of the issuance or resale
of the Company’s securities or the securities issuable in exchange therefore
pursuant to the Magellan Merger Agreement.

(l) No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission from the Company, any of its subsidiaries or
Purchaser with respect to the sale of any of the Purchased Shares or the
consummation of the transactions contemplated by the Transaction Documents based
upon arrangements made by or on behalf of the Company or any of its affiliates.

 

16



--------------------------------------------------------------------------------

(m) The Company shall use the net proceeds from Purchaser’s purchase of the
Purchased Shares for capital and administrative costs and expenses related to
the establishment and development of a business whose principal activities are
focused on developing LNG liquefaction facilities, engaging in oil and gas
exploration, production, transportation and storage, and related activities as
well as for general corporate purposes.

(n) To the Company’s knowledge, all representations and warranties set forth in
the Magellan Merger Agreement are true and correct in all material respects and
there has been no breach or default thereof (or with due notice or lapse of time
or both, no occurrence that would constitute a breach or default thereof).

(o) Except as set forth in Section 3(o) of the Company Disclosure Schedule,
there are no actions, suits, claims, investigations, orders, injunctions or
proceedings pending or, to the Company’s knowledge, threatened or contemplated,
to which the Company, any of its subsidiaries or any of their respective
directors or officers is or would be a party or to which any of their respective
properties is or would be subject at law or in equity, before or by any
Governmental Authority, or before or by any self-regulatory organization or
other nongovernmental regulatory authority.

(p) The Company and, to the Company’s knowledge, the Company’s directors and
officers, in their capacities as such, are in compliance in all material
respects with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith.

(q) Neither the Company nor any of its subsidiaries has, directly or indirectly,
(i) made or authorized any contribution, payment or gift of funds or property to
any official, employee or agent of any Governmental Authority of any
jurisdiction or (ii) made any contribution to any candidate for public office,
in either case, where either the payment or the purpose of such contribution,
payment or gift was, is or would be prohibited under any applicable
Anti-Corruption Laws (as defined below) of any relevant jurisdiction covering a
similar subject matter as in effect on or prior to the Effective Date applicable
to the Company and its subsidiaries and their respective operations. The Company
has instituted and maintained policies and procedures designed to ensure
compliance with such Laws.

(r) None of the Company, any of its subsidiaries or any of its affiliates, nor
any of their respective directors, officers, employees, agents or other
representatives, or anyone acting on behalf of any of the foregoing, is aware of
or has taken, any action, directly or indirectly, that would result in a
violation of the Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010
or any analogous anticorruption Laws applicable to the Company, any of its
subsidiaries or any of its affiliates or the Purchaser as applicable

 

17



--------------------------------------------------------------------------------

(collectively, “Anti-Corruption Laws”), including offering, paying, promising to
pay or authorizing the payment of money or anything of value to a foreign
governmental official or any other Person while knowing or having a reasonable
belief that all or some portion of it would be given to a foreign governmental
official and used for the purpose of (i) influencing any act or decision of a
foreign governmental official or other Person, including a decision to fail to
perform official functions, (ii) inducing any foreign governmental official or
other Person to do or omit to do any act in violation of the lawful duty of such
official, (iii) securing any improper advantage, or (iv) inducing any foreign
governmental official to use influence with any Governmental Authority in order
to affect any act or decision of such Governmental Authority, in order to assist
the Company, any of its subsidiaries or any of its affiliates in obtaining or
retaining business with, or directing business to, any Person, in each case, in
violation of any applicable Anti-Corruption Laws.

(s) No proceeding by or before any Governmental Authority involving the Company,
any of its subsidiaries or any of its affiliates, or any of their respective
directors, officers, employees, or agents, or anyone acting on behalf of the
foregoing, with respect to any applicable Anti-Corruption Laws is pending or, to
the Company’s knowledge, threatened. No civil or criminal penalties have been
imposed on the Company, any of its subsidiaries or any of its affiliates with
respect to violations of any applicable Anti-Corruption Law, nor have any
disclosures been submitted to any Governmental Authority with respect to
violations of the Anti-Corruption Laws.

(t) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable Law, including financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any Governmental Authority or any
arbitrator involving the Company or any of its subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened.

(u) To the Company’s knowledge, there are no material impediments (other than
approval by the Company’s shareholders and Magellan Petroleum’s shareholders and
resolving all outstanding comments from the SEC with respect to the Registration
Statement) to the consummation of the transactions contemplated by the Magellan
Merger Agreement. In the Company’s reasonable belief, the outstanding comments
from the SEC with respect to the Registration Statement are not material in
nature, and neither those comments nor the other conditions precedent set forth
in the Magellan Merger Agreement (other than the respective shareholder votes)
are expected to materially impede or impact the transactions contemplated by the
Magellan Merger Agreement.

 

18



--------------------------------------------------------------------------------

(v) Purchaser has reviewed the materials set forth on and described in Section
3(v) of the Company Disclosure Schedule (such materials, the “Evaluation
Materials”). Purchaser has not been furnished any materials relating to the
offering or sale of the Purchased Shares other than the Transaction Documents
and the Evaluation Materials, and has relied only on the information contained
in the Transaction Documents or contained in or referred to in the Evaluation
Materials. To the Company’s knowledge, none of the Evaluation Materials contains
any untrue statement of a material fact, or omits to state a material fact
necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading. The information provided
by the Company for inclusion in the Registration Statement does not, and will
not, at the time such Registration Statement becomes effective, contain any
untrue statement of a material fact, or omit to state a material fact necessary
to make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

(w) The Company’s assets consist of 139 acres of real property purchased for
$9,000,000 on March 24, 2016; cash; and cash equivalents. To the Company’s
knowledge, the aggregate fair market value of all real property owned by the
Company is below $78,200,000. To the Company’s knowledge, there are no other
material assets held by the Company.

(x) The Company shall use its commercially reasonable efforts to expeditiously
consummate the transactions contemplated by the Magellan Merger Agreement.

(y) Except as set forth in Section 3(y) of the Company Disclosure Schedule,
neither the Company nor any of its subsidiaries has agreed to guarantee the
performance or payment obligations (absolute or contingent) of any other Person
(other than the Company or any subsidiary of the Company) under any material
contract (including any instruments or agreements of material indebtedness).

(z) The Company agrees that, upon the terms and subject to the conditions of
this Agreement, it shall use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and to satisfy the conditions hereof
as promptly as practicable.

4. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to the Company that:

(a) Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act.

(b) Purchaser has sufficient knowledge and experience in investing in companies
similar to the Company in terms of the Company’s stage of development so as to
be able to evaluate the risks and merits of its investment in the Company and it
is able financially to bear the risks thereof.

 

19



--------------------------------------------------------------------------------

(c) The Purchased Shares are being acquired for its own account for the purpose
of investment and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of the Securities Act.

(d) Purchaser understands that (i) the Purchased Shares have not been registered
under the Securities Act by reason of their issuance in a transaction exempt
from the registration requirements of the Securities Act, (ii) the Purchased
Shares must be held indefinitely unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration, and
(iii) the Purchased Shares will bear the legend to such effect set forth in
Section 7.

(e) Purchaser is aware that the Company has entered into a merger agreement (as
amended, the “Magellan Merger Agreement”) with Magellan Petroleum Corporation
(“Magellan Petroleum”) pursuant to which the Company and Magellan Petroleum have
filed with the SEC a Registration Statement on Form S-4 (as amended, the
“Registration Statement”), which Registration Statement was initially filed on
October 3, 2016. Representatives of Purchaser began discussions regarding the
potential for the investment represented by this Agreement with representatives
of the Company before the Registration Statement was filed with the SEC;
accordingly, Purchaser’s purchase of the Purchased Shares was not solicited by
the Registration Statement but rather by a pre-existing relationship with the
Company.

(f) This Agreement constitutes Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms, except to the extent limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws of
general application related to the enforcement of creditors’ rights generally
and general principles of equity. Purchaser has full power and authority to
enter into the Transaction Documents.

(g) Purchaser it is not relying on any communication (written or oral) of or on
behalf of the Company as investment advice or as a recommendation to purchase
the Purchased Shares.

(h) The Company has not given any guarantee or representation as to the
potential success, return, effect or benefit (either legal, regulatory, tax,
financial, accounting or otherwise) of an investment in the Purchased Shares. In
deciding to purchase the Purchased Shares, the undersigned is not relying on the
advice or recommendations of the Company and the undersigned has made its own
independent decision that the investment in the Purchased Shares is suitable and
appropriate for the undersigned.

 

20



--------------------------------------------------------------------------------

(i) The Purchaser agrees that, upon the terms and subject to the conditions of
this Agreement, it shall use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement and to satisfy the conditions hereof
as promptly as practicable.

5. Closing Conditions.

(a) Closing Conditions of the Purchaser. The obligations of the Purchaser under
this Agreement are subject to the satisfaction at or prior to the Closing of the
following conditions, but compliance with any such condition may be waived by
the Purchaser at its sole option and election:

(i) The representations and warranties of the Company set forth in (x) Section
3(a), the first sentence of Section 3(d), and Section 3(g) shall be true and
correct in all material respects as of the Closing Date as if made as of the
Closing Date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date), and
(y) Section 3 (other than Section 3(a), the first sentence of Section 3(d), and
Section 3(g)) shall be true and correct (without regard to any materiality,
“Material Adverse Effect” and similar qualifiers therein) as of the Closing
Date, as if remade on the date thereof (except for representations and
warranties made as of a specific date, which shall be true and correct as of
such specific date), except where the failure of such representations and
warranties to be true and correct would not, individually or in the aggregate,
result in a Material Adverse Effect; and

(ii) The Company will have performed and complied in all material respects with
all the covenants and agreements required by this Agreement to be performed or
complied with by it at or prior to the Closing, including without limitation the
delivery of all items required to be delivered by the Company pursuant to
Section 2(b)(iv).

(b) Closing Conditions of the Company. The obligations of the Company under this
Agreement are subject to the satisfaction at or prior to the Closing of the
following conditions, but compliance with any such condition may be waived by
the Company at its sole option and election:

(i) The representations and warranties of the Purchaser in this Agreement shall
be true and correct in all material respects when made and at and as of the
Closing with the same effect as though made at and as of such time (except for
representations and warranties that are made expressly as of a specific date,
which representations and warranties shall be true and correct as of such date);
and

(ii) The Purchaser will have performed and complied in all material respects
with all the covenants and agreements required by this Agreement to be

 

21



--------------------------------------------------------------------------------

performed or complied with by it at or prior to the Closing, including without
limitation the delivery of all items required to be delivered by the Purchaser
pursuant to Section 2(b)(iii).

6. Termination.

(a) The parties may terminate this Agreement as follows:

(i) This Agreement may be terminated at any time prior to the Closing by mutual
written consent of the Purchaser and the Company.

(ii) The Purchaser may terminate this Agreement by delivering written notice to
the Company at any time prior to the Closing in the event (i) the Company is in
material breach of any representation, warranty, covenant or agreement set forth
in this Agreement, or if any representation or warranty of the Company shall
have become untrue in any material respect, (ii) the Purchaser has notified the
Company of the breach or untruth in writing, (iii) such breach or untruth would
(if it occurred or was continuing as of the Closing Date) result in the failure
of any conditions set forth in Sections 5(a)(i) or 5(a)(ii), and (iv) such
breach or untruth is incapable of being cured, or is not cured, by the Company
on or prior to January 31, 2017 (the “Outside Date”).

(iii) The Company may terminate this Agreement by delivering written notice to
the Purchaser at any time prior to the Closing in the event (i) the Purchaser is
in material breach of any representation, warranty, covenant or agreement set
forth in this Agreement, or if any representation or warranty of the Purchaser
shall have become untrue in any material respect, (ii) the Company has notified
the Purchaser of the breach or untruth in writing, (iii) such breach or untruth
would (if it occurred or was continuing as of the Closing Date) result in the
failure of any conditions set forth in Sections 5(b)(i) or 5(b)(ii), and
(iv) such breach or untruth is incapable of being cured, or is not cured, by the
Purchaser on or prior to the Outside Date.

(iv) Either the Company or the Purchaser may terminate this Agreement prior to
Closing if the Closing has not occurred by the Outside Date; provided that the
right to terminate this Agreement pursuant to this Section 6(a)(iv) shall not be
available to the Company if the Company fails to perform or observe in any
material respect or to the Purchaser if the Purchaser fails to perform or
observe in any material respect any of their respective obligations under this
Agreement in any manner that shall have caused, or otherwise resulted in, the
failure of the Closing to occur on or before such date. Such termination by a
party shall be made by delivering written notice of its determination to so
terminate to the other party.

(b) If this Agreement is terminated pursuant to Section 6, all rights and
obligations of the parties hereunder will terminate without any liability of any
party; provided, however, that nothing herein will relieve any party to this
Agreement from liability for fraud or any intentional, willful or bad faith
breach occurring prior to termination.

 

22



--------------------------------------------------------------------------------

(c) The parties hereto acknowledge and agree that an award of money damages
would be inadequate for any breach of this Agreement by any party and any such
breach would cause the non-breaching parties irreparable harm. Accordingly, the
parties hereto agree that prior to the termination of this Agreement, in the
event of any breach or threatened breach of this Agreement by one of the
parties, the parties will also be entitled, without the requirement of posting a
bond or other security, to equitable relief, including injunctive relief and
specific performance, provided such party is not in material default hereunder.
Such remedies will not be the exclusive remedies for any breach of this
Agreement but will be in addition to all other remedies available at law or
equity to each of the parties.

7. Legend. Until such time as the Purchased Shares have been sold pursuant to an
effective registration statement under the Securities Act, or the Purchased
Shares are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, any certificate(s)
representing the Purchased Shares sold pursuant to this Agreement will be
imprinted (and any Purchased Shares issued in book entry form will have a
notation in the Company’s stock transfer records) with a legend in substantially
the following form:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

In connection with a sale of Purchased Shares in reliance on Rule 144
promulgated under the Securities Act, Purchaser or its broker shall deliver to
the Company a broker representation letter providing to the Company any
information the Company deems necessary to determine that such sale is made in
compliance with Rule 144 promulgated under the Securities Act, including, as may
be appropriate, a certification that Purchaser is not an affiliate of the
Company (as defined in Rule 144 promulgated under the

 

23



--------------------------------------------------------------------------------

Securities Act) and a certification as to the length of time the applicable
equity interests have been held. Upon receipt of such representation letter, the
Company shall promptly remove the restrictive legend, and the Company shall bear
all costs associated with the removal of such legend. At such time as the
Purchased Shares have been sold pursuant to an effective registration statement
under the Securities Act or have been held by Purchaser for more than one year
where Purchaser is not, and has not been in the preceding three months, an
affiliate of the Company (as defined in Rule 144 promulgated under the
Securities Act), if the restrictive legend is still in place, the Company
agrees, upon request of Purchaser, to take all steps necessary to promptly
effect the removal of such legend, and the Company shall bear all costs
associated with such removal of such legend. The Company shall cooperate with
Purchaser to effect the removal of such legend at any time such legend is no
longer appropriate.

8. Indemnification.

(a) All representations, warranties, covenants and agreements contained herein
and all related rights to indemnification shall survive the consummation of the
transactions contemplated hereby.

(b) Subject to the other terms and conditions of this Section 8, the Company
shall defend, indemnify and hold harmless Purchaser, its affiliates and their
respective stockholders, directors, officers and employees (collectively, the
“Purchaser Indemnified Parties”) from and against all claims, judgments,
damages, liabilities, settlements, losses, costs and expenses, including
attorneys’ fees and disbursements (collectively, “Losses”), arising from or
relating to (i) any inaccuracy in or breach of any of the representations or
warranties of the Company contained in the Transaction Documents or any document
to be delivered hereunder; (ii) any breach or non-fulfillment of any covenant,
agreement or obligation to be performed by the Company pursuant to the
Transaction Documents or any document to be delivered hereunder; and (iii) the
Bonini Matter; provided, however, that, for purposes of this clause (iii), the
amount of Losses for which Company shall defend, indemnify and hold harmless the
Purchaser Indemnified Parties shall in no event be less than Purchaser’s
percentage ownership interest in the Company (or, after the consummation of the
merger contemplated by the Magellan Merger Agreement, Magellan Petroleum) on a
fully-diluted basis at the time such Loss constituting an obligation to pay
pursuant to an arbitral award, judgment of any court or tribunal or settlement
arises multiplied by the aggregate amount of Losses arising from or relating to
the Bonini Matter.

(c) Subject to the other terms and conditions of this Section 8, Purchaser shall
defend, indemnify and hold harmless the Company, its affiliates and their
respective stockholders, directors, officers and employees from and against all
claims, judgments, damages, liabilities, settlements, losses, costs and
expenses, including attorneys’ fees and disbursements, arising from or relating
to (i) any inaccuracy in or breach of any of the representations or warranties
of Purchaser contained in the Transaction Documents or any

 

24



--------------------------------------------------------------------------------

document to be delivered hereunder or (ii) any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Purchaser pursuant to the
Transaction Documents or any document to be delivered hereunder.

(d) Whenever any claim shall arise for indemnification hereunder, the party
entitled to indemnification (the “Indemnified Party”) shall promptly provide
written notice of such claim to the other party (the “Indemnifying Party”), but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Any such notice shall state the nature and the basis of such claim to
the extent then known. In connection with any claim giving rise to indemnity
hereunder resulting from or arising out of any claim, action, suit, proceeding
or governmental investigation by a Person who is not a party to this Agreement,
the Indemnifying Party, at its sole cost and expense and upon written notice to
the Indemnified Party, may assume the defense of any such claim, action, suit,
proceeding or governmental investigation with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such claim, action, suit, proceeding or governmental
investigation, with its counsel and at its own cost and expense. If the
Indemnifying Party does not assume the defense of any such claim, action, suit,
proceeding or governmental investigation, the Indemnified Party may, but shall
not be obligated to, defend against such claim, action, suit, proceeding or
governmental investigation in such manner as it may deem appropriate, including
settling such claim, action, suit, proceeding or governmental investigation,
after giving notice of it to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate and no action taken by the Indemnified
Party in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom. The Indemnifying Party shall not
settle any claim, action, suit, proceeding or governmental investigation without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

9. Waiver, Amendment. Neither this Agreement nor any provision hereof shall be
modified, waived, changed, discharged or terminated except by an instrument in
writing, signed by both parties (in the case of a modification) or, in all other
cases, the party against whom any waiver, change, discharge or termination is
sought.

10. Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party.

11. Waiver of Jury Trial. THE PARTIES HERETO IRREVOCABLY WAIVE ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

25



--------------------------------------------------------------------------------

12. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Purchased Shares by the
undersigned (“Proceedings”), each party hereto irrevocably submits to the
jurisdiction of the federal or state courts located in Harris County, Texas,
which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

14. Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

16. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid to the following addresses (or such other address as either party shall
have specified by notice in writing to the other):

 

If to the Company:   

Tellurian Investments Inc.

1201 Louisiana Street, Suite 3100

Houston, Texas 77002

Attn: General Counsel

E-mail: daniel.belhumeur@tellurianinvestments.com

If to Purchaser:   

TOTAL Delaware, Inc.

1201 Louisiana Street

Suite 1800

Houston, Texas 77002

Attn: General Counsel

Email: Elizabeth.matthews@total.com

With a copy to: Isabelle.salhorgne@total.com

with a copy (which shall not constitute or be sufficient for notice) to:   

Norton Rose Fulbright US LLP

2200 Ross Avenue, Suite 3600

Dallas, Texas 75201

Attn: Glen J. Hettinger

E-mail: glen.hettinger@nortonrosefulbright.com

 

26



--------------------------------------------------------------------------------

17. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person, other than the Company
and Purchaser, any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

18. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

19. Entire Agreement. The Transaction Documents and the Magellan Guaranty are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to in the Transaction Documents and the
Magellan Guaranty, with respect to the rights granted by the Company or any of
its affiliates or Purchaser or any of its affiliates. The Transaction Documents
and the Magellan Guaranty supersede all prior written, and prior or
contemporaneous oral, agreements and understandings among the parties with
respect to such subject matter.

20. No Recourse Against Others. All claims, obligations, liabilities or causes
of action (whether in contract or in tort, in law or in equity, or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with or relate in any manner to the Transaction Documents, or
the negotiation, execution or performance of the Transaction Documents
(including any representation or warranty made in, in connection with, or as an
inducement to, this Agreement), may be made only against (and are expressly
limited to) the Company and Purchaser and any other Person expressly party
hereto or thereto. No Person other than the Persons expressly party hereto or
thereto, including no member, partner, stockholder, affiliate or representative
thereof, nor any member, partner, stockholder, affiliate or representative of
any of the foregoing, shall have any liability (whether in contract or in tort,
in law or in equity, or granted by statute) for any claims, causes of action,
obligations or liabilities arising under, out of, in connection with or related
in any manner to the Transaction Documents or based on, in respect of or by
reason of the Transaction Documents or their negotiation, execution, performance
or breach; and, to the maximum extent permitted by Law, each of the Company and
its subsidiaries hereby waives and releases all such liabilities, claims, causes
of action and obligations against any such third Person.

21. Joint Acknowledgment. Upon consideration and analysis of the relevant facts
and requirements, the Company and Purchaser in good faith do not believe that a
pre-Closing voluntary filing with the Committee on Foreign Investment in the
United

 

27



--------------------------------------------------------------------------------

States (“CFIUS”) is necessary. In the event that CFIUS requests the filing of a
“notice” as defined in Section 800.402 of the CFIUS regulations, each of the
Company and Purchaser shall cooperate in the providing of necessary information,
preparation of such notice, and otherwise in seeking to obtain CFIUS approval.

22. Certain Defined Terms. The following capitalized terms shall have the
following definitions for purposes of this Agreement:

“Bonini Matter” means the matters described in No. 1 of Section 3(o) of the
Company Disclosure Schedule.

“Company Disclosure Schedule” means that certain disclosure letter from the
Company to Purchaser dated the same date as this Agreement delivered
concurrently with the execution and delivery of this Agreement.

“Dollar” or “$” means United States dollars.

“GE Registration Rights Agreement” means the obligations set forth in Exhibit A
of the GE Stock Purchase Agreement.

“GE Stock Purchase Agreement” means that certain Preferred Stock Purchase
Agreement dated as of November 23, 2016 by and between the Company and GE Oil &
Gas, Inc.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Key Stockholders” means each of Charif Souki, the Souki 2016 Family Trust, and
Martin Houston.

“Knowledge” means, with respect to the Company, the actual knowledge of the
Company’s designated personnel as set forth on Section 22 of the Company
Disclosure Schedule, after reasonable inquiry.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

28



--------------------------------------------------------------------------------

“Lien” means any lien, pledge, mortgage, deed of trust, security interest,
charge, claim, easement, encroachment or other similar encumbrance.

“Magellan Common Stock” means the common stock, par value $0.01 per share, of
Magellan Petroleum.

“Magellan Guaranty” means a Guaranty and Support Agreement between Magellan
Petroleum and Purchaser in the form attached hereto as Exhibit D.

“Material Adverse Effect” means any change, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a material adverse effect on or result in a material adverse change in
(i) the business, assets, liabilities, properties, condition (financial or
otherwise) or results of operations of the Company and its subsidiaries, taken
as a whole; provided, however, that any adverse changes, effects, events or
occurrences resulting from or due to any of the following shall be disregarded
in determining whether there has been a Material Adverse Effect: (a) changes,
effects, events or occurrences affecting the petroleum products (including crude
oil, natural gas, NGL and other hydrocarbon products) gathering, processing,
treating, transportation, storage, distribution and marketing, and natural gas
liquefaction industries generally (including any change in the prices of crude
oil, natural gas, NGL, LNG or other hydrocarbon products, industry margins or
any regulatory changes or changes in applicable Law), (b) changes, effects,
events or occurrences affecting the United States or global economic conditions
or financial, credit, debt, securities or other capital markets in general,
(c) any outbreak of, acts of or escalation of hostilities, terrorism, war or
other similar national emergency, (d) the announcement or pendency of this
Agreement or the transactions contemplated hereby, (e) changes in any Laws
applicable to the Company or any of its subsidiaries or in accounting
regulations or principles or the interpretation thereof that materially affects
this Agreement or the transactions contemplated hereby, (f) the Company or its
subsidiaries taking any action required or contemplated by this Agreement,
(g) changes, effects, events or occurrences affecting the timing or consummation
of the transactions contemplated by the Magellan Merger Agreement; provided that
any change, effect, event or occurrence referred to in clauses (a), (b), (c) and
(e) shall be taken into account for purposes of determining whether a Material
Adverse Effect has occurred to the extent, and only to the extent, that such
change, effect, event or occurrence has a materially disproportionate adverse
effect on the Company and its subsidiaries, taken as a whole, relative to the
adverse effect on similarly situated parties, or (ii) the ability of the Company
to perform its obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

29



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Transaction Documents” means this Agreement, the Voting Agreement and any other
agreements entered into in connection herewith.

“Voting Agreement” means a voting agreement in the form attached hereto as
Exhibit B.

The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including all
Exhibits attached hereto, and not to any particular provision of this Agreement.
All references herein to Sections and Exhibits shall, unless the context
requires a different construction, be deemed to be references to the Sections of
this Agreement, and the Exhibits attached hereto, and all such Exhibits attached
hereto (as well as the Company Disclosure Schedule) are hereby incorporated
herein and made a part hereof for all purposes. All personal pronouns used in
this Agreement, whether used in the masculine, feminine, or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa. The terms “include,” “includes,” “including” or words of like import
shall be deemed to be followed by the words “without limitation.”

23. Transaction Expenses. The Company and Purchaser will each pay for their own
transaction expenses related to the Transaction Documents and the issuance of
the Purchased Shares.

24. Certain Transactions. If at any time Charif Souki, Martin Houston or Meg
Gentle sells, transfers or otherwise disposes of any Common Stock, Magellan
Common Stock or any other equity security of Magellan Petroleum or the Company,
then the Company will notify Purchaser of such transaction within four days of
the Company’s knowledge of such sale, transfer or other disposition. The
Company’s obligations in the immediately preceding sentence shall terminate in
the event Purchaser’s fully diluted equity ownership percentage in the Company
or, following the closing of the merger contemplated by the Magellan Merger
Agreement, in Magellan Petroleum is less than 10%.

25. Certain Magellan Agreements. If the transactions contemplated by the
Magellan Merger Agreement have closed, then promptly after such closing, the
Company shall cause Magellan Petroleum to execute and deliver (and Purchaser
will execute and deliver) a customary Registration Rights Agreement that
includes, among other provisions, the terms set forth in Exhibit A.

[SIGNATURE PAGE FOLLOWS]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by the parties hereto on the
date first written above.

 

COMPANY: TELLURIAN INVESTMENTS INC. By:  

/s/ Meg A. Gentle

Name:   Meg A. Gentle Title:   President and Chief Executive Officer PURCHASER:
TOTAL DELAWARE, INC. By:  

/s/ Christophe Gerondeau

Name:   Christophe Gerondeau Title:   President



--------------------------------------------------------------------------------

EXHIBIT A

Registration Rights Agreement

As soon as practicable following receipt of a request from Purchaser, Magellan
Petroleum shall use its reasonable best efforts to (i) file a registration
statement registering the sales of shares of Magellan Common Stock to be issued
to Purchaser upon exchange of the Purchased Shares pursuant to the Magellan
Merger Agreement, (ii) have the registration statement declared effective within
180 days after filing with the SEC and (iii) maintain the effectiveness of the
registration statement until such time as Purchaser’s shares of Magellan Common
Stock (and all Persons with whom sales by Purchaser are required to be
aggregated under Rule 144) can be sold without limitation. Purchaser shall also
have customary piggyback rights, other than in connection with an underwriting
that is solely a new equity issuance by Magellan Petroleum. Magellan Petroleum
shall have customary “black out” rights with respect to any registration
statement filed pursuant to Purchaser’s registration rights, provided, however,
that such “black out” rights shall not be exercisable for more than 90 days in
any 12-month period. In addition, Purchaser shall agree to maintain the
confidentiality of non-public information regarding Magellan Petroleum of which
it becomes aware as a result of its right to designate a member of the Magellan
Board, and not to trade in Magellan Petroleum securities while in possession of
material non-public information regarding Magellan Petroleum.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Key Stockholder Voting Agreement

[See Exhibit 10.2]



--------------------------------------------------------------------------------

EXHIBIT C

Pre-emptive Rights Agreement Terms and Conditions

The Company will undertake commercially reasonable efforts to provide Purchaser
with advance notice of any proposed offering of Company equity securities
(including any securities or rights convertible into Company equity securities,
collectively, “Securities”), other than an Excepted Offering.

Prior to or in connection with the consummation of any offering of Securities,
other than an Excepted Offering (any such offering, an “Offering”), Tellurian
will promptly notify Purchaser of the terms of such Offering (the “Offering
Notice”), and Purchaser shall have a right to purchase Securities of the kind
offered in such Offering on the following terms:

 

  (a) Purchaser shall be entitled to purchase such Securities up to such
aggregate amount as would permit Purchaser to maintain the same pro rata equity
ownership percentage in the Company it had immediately prior to the consummation
of such Offering (based, in each case, upon Purchaser’s fully diluted equity
ownership percentage in the Company immediately prior to the consummation of
such Offering). Purchaser acknowledges that any such Securities will be issued
by the Company in a private placement with an appropriate restrictive legend.

 

  (b) Purchaser shall be entitled to purchase such Securities at the same price
that was paid by the purchasers of Securities in such Offering.

 

  (c) Purchaser shall have seven calendar days from the date of the Offering
Notice to elect to purchase, and to fully fund the purchase, of any such
Securities. If Purchaser does not elect to purchase any Securities and/or does
not provide immediately available funds for the purchase of such Securities to
Tellurian within seven calendar days of the date of the Offering Notice,
Purchaser’s rights to purchase such Securities shall terminate.

The term “Excepted Offering” shall mean any offering of Securities (a) in
connection with any merger, acquisition, joint venture or other similar
transaction; (b) pursuant to any equity incentive plan or any director or
employee benefit plan; or (c) pursuant to the terms of the Preferred Stock
issued pursuant to the terms of the GE Stock Purchase Agreement.

Notwithstanding the foregoing, Purchaser’s rights and Tellurian’s obligations
described in this Exhibit C, shall terminate in the event Purchaser’s fully
diluted equity ownership percentage in the Company is less than 10%.



--------------------------------------------------------------------------------

EXHIBIT D

Form of Magellan Guaranty Agreement

[See Exhibit 10.1]

 



--------------------------------------------------------------------------------

EXHIBIT B

Registration Rights Agreement Terms

As soon as practicable following receipt of a request from Purchaser, Magellan
shall use its reasonable best efforts to (i) file a registration statement
registering the sales of shares of Magellan Common Stock issued to Purchaser
pursuant to the Magellan Merger Agreement, (ii) have the registration statement
declared effective within 180 days after filing with the SEC and (iii) maintain
the effectiveness of the registration statement until such time as Purchaser’s
shares of Magellan Common Stock (and all Persons with whom sales by Purchaser
are required to be aggregated under Rule 144) can be sold without limitation.
Purchaser shall also have customary piggyback rights, other than in connection
with an underwriting that is solely a new equity issuance by Magellan. Magellan
shall have customary “black out” rights with respect to any registration
statement filed pursuant to Purchaser’s registration rights, provided, however,
that such “black out” rights shall not be exercisable for more than 90 days in
any 12-month period. In addition, Purchaser shall agree to maintain the
confidentiality of non-public information regarding Magellan of which it becomes
aware as a result of its right to designate a member of Magellan’s board of
directors, and not to trade in Magellan securities while in possession of
material non-public information regarding Magellan.



--------------------------------------------------------------------------------

EXHIBIT C

Preemptive Rights Agreement Terms

Magellan will undertake commercially reasonable efforts to provide Purchaser
with advance written notice of any proposed offering of Magellan equity
securities (including any securities or rights convertible into Magellan equity
securities, collectively, “Securities”), other than an Excepted Offering.

Prior to or in connection with the consummation of any offering of Securities,
other than an Excepted Offering or an ATM Offering (any such offering, an
“Offering”), Magellan will promptly notify Purchaser of the terms of such
Offering (the “Offering Notice”), and Purchaser shall have a right to purchase
Securities of the kind offered in such Offering on the following terms:

 

  (a) Purchaser shall be entitled to purchase such Securities up to such
aggregate amount as would permit Purchaser to maintain the same pro rata equity
ownership percentage in Magellan it had immediately prior to the consummation of
such Offering (based, in each case, upon Purchaser’s fully diluted equity
ownership percentage in Magellan immediately prior to the consummation of such
Offering). Purchaser acknowledges that any such Securities will be issued by
Magellan in a private placement with an appropriate restrictive legend.

 

  (b) In the event the Offering is conducted as a registered public offering,
Purchaser shall be entitled to purchase such Securities at the public offering
price for such Offering.1 In the event the Offering is conducted as a private
placement, Purchaser shall be entitled to purchase such Securities at the same
price that was paid by the purchasers of Securities in such Offering.

 

  (c) Purchaser shall have seven calendar days from the date of the Offering
Notice to elect to purchase, and to fully fund the purchase, of any such
Securities. If Purchaser does not elect to purchase any Securities and/or does
not provide immediately available funds for the purchase of such Securities to
Magellan within seven business days of the date of the Offering Notice,
Purchaser’s rights to purchase such Securities shall terminate.

Notwithstanding the foregoing, if Magellan conducts an ATM Offering, Magellan
will not be required to provide Purchaser with advance notice of any such
offering, however, Magellan Petroleum will be required to offer (an “ATM Offer”)
Purchaser the opportunity to purchase Securities on a quarterly basis up to such
aggregate amount as would enable Purchaser to maintain the same pro rata equity
ownership percentage in Magellan it had immediately prior to the later of
(i) the commencement of such ATM Offering, and (ii) the completion or expiration
of the last ATM Offer made by Magellan to Purchaser in connection with such ATM
Offering, on the following terms:

 

  (a) Purchaser shall be entitled to purchase such Securities at price equal to
the volume weighted average price at which Securities were sold pursuant to such
ATM Offering over the immediately preceding three month period.

 

  (b) Purchaser shall have seven calendar days from the date of the offer
pursuant to this Section      to elect to purchase, and to fully fund the
purchase, of any such Securities. If Purchaser does not elect to purchase any
Securities and/or does not provide immediately available funds for the purchase
of such Securities to Magellan within seven calendar days of the date the offer
pursuant to this Section     , Purchaser’s rights to purchase such Securities
shall terminate.

 

1  In the case of an underwritten registered offering in which there is a
separate closing for this issuance of Securities pursuant to the underwriters’
over-allotment option, Magellan would provide a separate Offering Notice to
Purchaser with respect to such issuance.



--------------------------------------------------------------------------------

The term “Excepted Offering” shall mean any offering of Securities (a) in
connection with any merger, acquisition, joint venture or other similar
transaction; (b) pursuant to any equity incentive plan or any director or
employee benefit plan; (c) to be issued to members of the Magellan Board
pursuant to the terms of the Magellan Merger Agreement; (d) to be issued to
Petrie Partners Securities, LLC (“Petrie”) pursuant to the terms of the
engagement letter, dated as of June 29, 2015, by and between Magellan and Petrie
Partners, LLC, an affiliate of Petrie, which engagement letter was amended in
certain respects as of March 14, 2016, and assigned to Petrie; (e) to be issued
pursuant to the purchase and sale agreement, effective as of September 30, 2016,
by and among Magellan and the former owners of the membership interests in
Nautilus Technical Group LLC and Eastern Rider LLC; or (f) pursuant to the terms
of the Tellurian Preferred Stock issued pursuant to the terms of the GE Stock
Purchase Agreement.

The term “ATM Offering” shall mean an at-the-market offering of Securities or
other similar offering of Securities.

Notwithstanding the foregoing, Magellan shall not be obligated to take any
actions hereunder that, based upon the advice of counsel, would violate or
otherwise conflict with any applicable law, regulation or any securities
exchange requirement. Magellan shall use commercially reasonable efforts to
address any legal obstacle to taking any actions contemplated hereunder as soon
as reasonably practicable. In the event the approval of Magellan’s stockholders
is required to effect or otherwise consummate the terms as contemplated
hereunder, Magellan agrees to take all commercially reasonable actions within
its control (including calling Board and stockholder meetings) to obtain any
such stockholder approval.

Notwithstanding the foregoing, Purchaser’s rights and Magellan’s obligations
under this Section     , shall terminate in the event Purchaser’s fully diluted
equity ownership percentage in Magellan is less than 10%.